People v Espinal (2016 NY Slip Op 07033)





People v Espinal


2016 NY Slip Op 07033


Decided on October 26, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2000-04687
2000-07141
 (Ind. No. 3451/98)

[*1]The People of the State of New York, respondent,
vAngelo Espinal, appellant.


Schwed & Zucker, Kew Gardens, NY (Michael Schwed of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Sharon Y. Brodt of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 10, 2005 (People v Espinal, 14 AD3d 516), affirming (1) a judgment of the Supreme Court, Queens County, rendered April 27, 2000, and (2) a resentence of the same court imposed June 27, 2000.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court